—Order and judgment (one paper), Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about November 13, 1997, which denied petitioner landlord’s *52application to annul respondent Division of Housing and Community Renewal’s determination denying petitioner a major capital improvement (MCI) rent increase for the installation of new windows and entry doors, and dismissed the petition, unanimously affirmed, without costs.
Deferring to respondent’s interpretation of the statutory requirement that an MCI must inure “to the benefit of all tenants” (Rent Stabilization Code [9 NYCRR] § 2522.4 [a] [2] [i] [c]; see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213), and also to its expertise as to why a particular improvement should manifest defects over a particular period of time, denial of the MCI rent increase was rationally based on inspections revealing that the windows in at least 18% of the apartments had substantial defects, as did the entry and vestibule doors, and an absence of evidence demonstrating that such defects were due to wear and tear or vandalism rather than unworkmanlike installation (see, Matter of Wesley Ave. Assocs. v New York State Div. of Hous. & Community Renewal, Off. of Rent Admin., 206 AD2d 378). Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.